Title: From Thomas Jefferson to James Madison, 3 August 1795
From: Jefferson, Thomas
To: Madison, James



Th:J. to J.M.
Aug. 3. 95.

You will percieve by the inclosed that Hamilton has taken up his pen in support of the treaty. [Return it to me.] He spoke on it’s behalf in the meeting at New York, and his party carried a decision in favor of it by a small majority. But the Livingstonians appealed to stones and clubs and beat him and his party off the ground. This from a gentleman just from Philadelphia. Adieu.
P.S. Richmond has decided against the treaty. It is said that not even Carrington undertakes to defend it.

